69 F.3d 534
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Correctional Officer WILLIAMS;  Sergeant Lassiter;  L.Linsacum;  Lieutenant Wilkinson;  Lieutenant Walker;Sergeant Daughtry;  Major Herron;  Captain Matthews;  DianeSmith;  Officer Davis;  Superintendent Shields;  RichardTiny Rodden;  Linwood Joyner;  Deputy Warden French;  LynnC. Phillips;  Drew Ann;  Doctor Baloch;  Francis Storey,Defendants--Appellees.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Ann DREW;  Richard Tiny Rodden;  Wayne Kinney;  BrendaCarol, Defendants--Appellees.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Carol BROOME;  Jim Moore, Defendants--Appellees.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Francis STOREY;  T.L. Holbrook, Defendants--Appellees.
Nos. 95-7242, 95-7243, 95-7244, 95-7245.
United States Court of Appeals, Fourth Circuit.
Oct. 30, 1995.

Cornelius Tucker, Jr., Appellant Pro Se.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant noted these appeals outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  In each case, the district court entered its final judgment on October 5, 1994 and its last order on December 15, 1994;  Appellant's notices of appeal were filed on August 8, 1995.  Appellant's failure to note a timely appeal to either order or obtain an extension of the appeal period deprives this court of jurisdiction to consider these cases.  We therefore dismiss the appeals.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.